Appellant was indicted for felony theft, with a further averment that he had previously been convicted of another felony theft. The jury found appellant guilty of the present theft, and also that he had suffered a prior conviction of a similar felony. Appellant's punishment was fixed by the court at ten years in the penitentiary under the provisions of Art. 62 P. C.
Appellant complains in his motion for new trial in several instances of evidence admitted on behalf of the State, and he briefs said points by reference to the objections as reflected in the motion. However, no bills of exception are found bringing the matters forward for review. The complaints must be authenticated by bills of exception approved by the trial court, otherwise, they may not be considered. See Branch's Ann. Tex. P. C., Sec. 207, page 131; 4 Texas Jur., Sec. 58, page 92.
Appellant was charged with theft of mercury from W. F. Hyde, who was the general manager of the Hercules Oil Company. The mercury stolen was used in meters for measuring gas. Appellant and a companion took from the meters under Mr. Hyde's control in Gregg County more than one hundred dollars worth of mercury and disposed of it in Dallas. It was recovered as a result of appellant telling the officers where he had sold it, and pointing out to them the place. Further enumeration of the facts is not necessary. They amply support the conviction.
The judgment is affirmed.